 In the Matter of J. H. HUBBARD & SON, INC., AND LESLIE MANU-FACTURING Co., EMPLOYERSandSTOVE MOUNTERS' INTERNATIONALUNION OF NORTH AMERICA, AFL, PETITIONERCase No. 16-RC-311.-Decided March16, 1949DECISIONANDDIRECTION OF ELECTIONSUpon a petitiondulyfiled, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case,the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employers.3.A question affecting commerce exists concerning the represen-tation of employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate units :The Petitioner seeks to represent in a single unit all productionand maintenance employees at the Dallas,Texas, plants of J. H. Hub-bard & Son,Inc., herein called Hubbard,and Leslie ManufacturingCo., herein called Leslie,excluding all office employees,watchmen,guards,and supervisors.The Employers contend that employees ofHubbard and Leslie,respectively,should constitute separate units.There is no dispute as to the categories of employees to be includedin any unit or units.Hubbard and Leslie are separate corporate entities;They occupyopposing plant sites separated by a publichighway.Hubbard manu-factures ceramic products;Lesliemakes commercial signs and gas*Chairman Herzog and Members Reynolds and Gray.82 N. L. R. B., No. 19.188 J.H. HUBBARD & SON, INC.189heaters.A small percentage of Hubbard's output is sold to Leslie,but Leslie sells nothing to Hubbard.While the same individualsown both corporations, each plant has its own superintendent whosets the wage rates of individual employees, and hires and dischargesthe employees in the plant under his supervision.There is littletransfer of personnel between the two Employers. Separate payrolls are kept, although one general office handles the clerical workfor both corporations.Under all these circumstances, and in view of the fact that thereis no bargaining history on a multi-employer basis, we believe thatseparate units for the employees of each Employer should beestablished.'Accordingly, we find the following units appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :1.All production and maintenance employees of J. H. Hubbard &Son, Inc., Dallas, Texas, excluding all office employees, watchmen,guards, and supervisors as defined in the Act.2.All production and maintenance employees of Leslie Manufac-turing Co., Dallas, Texas, excluding all office employees, watchmen,guards, and supervisors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers, elections bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the units found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine in each unit whether or not they desire to be represented,for purposes of collective bargaining, by Stove Mounters' Interna-tional Union of North America, AFL.1Matter of Clark Thread Co., 79 N.L. R. B. 542;Matter of The Veneer ManufacturingCo., 77 N.L. R. B. 659.